Case 1:17-cr-00128-ARR Document 127 Filed 05/15/20 Page 1 of 3 PageID #: 953



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
                                                          17-cr-128 (ARR)
                  Plaintiff,

                  — against —                             Not for print or electronic publication

 DARREN ELLIOTT,
                                                          Opinion & Order
                  Defendant.


ROSS, United States District Judge:

       The defendant, Darren Elliott, moves pro se for a correction to his Presentence

Report (“PSR”) pursuant to Federal Rule of Criminal Procedure 36. For the reasons set

forth below, Elliott’s motion is denied.

       First, Rule 36 is not a proper vehicle for the correction that Elliott seeks. Rule 36

allows the court to correct clerical errors in the record. See Fed. R. Crim. P. 36. “Rule 36

covers only minor, uncontroversial errors . . . [and not] an error of law.” United States v.

Llanos, 59 F. App’x 412, 414 (2d Cir. 2003) (summary order) (alteration in original)

(quoting United States v. Werber, 51 F.3d 342, 347–48 (2d Cir. 1995)). “Further, ‘a clerical

error must not be one of judgment or even of misidentification, but merely of recitation, of

the sort that a clerk or amanuensis might commit, mechanical in nature.’” Id. (quoting

United States v. Burd, 86 F.3d 285, 288 (2d Cir. 1996)). Elliott seeks a correction to his

criminal history category. Even if I assume that there is an error in Elliott’s criminal history

category—which I do not decide that there is—it would not be a mere mechanical error of
Case 1:17-cr-00128-ARR Document 127 Filed 05/15/20 Page 2 of 3 PageID #: 954



recitation. Rather, it would require some legal analysis to correct and would therefore be

an error of law.

       Second, Elliott’s sixty-month sentence is the statutory mandatory minimum for his

crime of conviction. See 18 U.S.C. § 924(c)(1)(A)(i). Thus, even if he did fall within a

lower criminal history category, he could not have received a lower prison sentence. In

fact, Elliott’s PSR states that “[t]he guideline sentence is the term of imprisonment required

by statute. Chapters Three (Adjustments) and Four (Criminal History and Criminal

Livelihood) shall not apply to this count of conviction.” PSR ¶ 26, ECF No. 87 (citing U.S.

Sentencing Guidelines Manual § 2K2.4(b) (U.S. Sentencing Comm’n 2018)).

       Third, in his plea agreement, Elliott waived the right to appeal or file a petition

pursuant to 28 U.S.C. § 2255, as long as I imposed a prison sentence of sixty-five months

or less. See Plea Agreement ¶ 5, ECF No. 115-1. I sentenced Elliott to sixty months’

imprisonment. Therefore, Elliott has waived his right to challenge his sentence based on

this purported error in his PSR.1

       Finally, although I do not have a transcript from Elliott’s sentencing proceeding

before me, I note that Elliott’s counsel did not object to the PSR in his sentencing

memorandum. See Def.’s Sentencing Mem. 1, ECF No. 93 (“After reviewing the Pre-

Sentence Report, counsel has no objections to the findings of the Pre-Sentence report.”).

In fact, Elliott’s counsel acknowledged that “Mr. Elliot[t] is in Criminal History Category



1
  Despite the waiver in his plea agreement, Elliott has already filed a § 2255 petition, and
I have already denied it. See Order Denying Mot. to Vacate, ECF No. 116. Section 2255(h)
restricts Elliott’s ability to file a second or successive motion. See § 2255(h).
                                              2
Case 1:17-cr-00128-ARR Document 127 Filed 05/15/20 Page 3 of 3 PageID #: 955



III[.]” Id. at 3. Thus, assuming that Elliott’s counsel did not change his position when

speaking at the sentencing proceeding, any objection to Elliott’s criminal history category

is waived. See Llanos, 59 F. App’x at 413–14 (finding that defendant waived objection to

PSR because counsel did not object at sentencing); see also United States v. Diaz, 176 F.3d

52, 117–18 (2d Cir. 1999) (“In his PSR objection letter, [defendant] did not challenge the

PSR’s determination that he was an organizer or leader . . . . Further, he failed to object to

the enhancement at sentencing. Thus, [defendant] waived this claim.”).

       For the reasons set forth above, Elliott’s motion for a correction to his PSR is denied.

SO ORDERED.


Dated: May 15, 2020                                       _________/s/____________
       Brooklyn, New York                                 Allyne R. Ross
                                                          United States District Judge




                                              3
